Title: Thomas Jefferson to William C. Rives, 18 September 1811
From: Jefferson, Thomas
To: Rives, William Cabell


          
                  Dear Sir 
                   
                     Monticello 
                     Sep. 18. 11.
           
		  Company & particular occupations have prevented my sooner acknoleging the reciept of your letter of Aug. 30. which delay however 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  should not have been yielded to, but that I considered the season as forbidding your immediate departure for the lower country.
          
                  
                  Nothing can be sounder than your view of the importance of laying a broad foundation in other branches of knolege whereon to raise the superstructure of any particular science which one would chuse to profess with credit & usefulness. 
                  the lamentable disregard of this, since the revolution has filled our country with Blackstone lawyers, Sangrado physicians, a ranting clergy, & a lounging gentry, who render neither honor nor service to mankind, and when their country has occasion for scientific services, it looks for them in
			 vain over it’s wide extended surface.
			 the particular services 
                     sciences too which you propose to yourself are certainly well allied to that of the lawyer, who has many occasions at the bar for mathematical knolege, and cannot, without disreputation, be ignorant of
			 the physical constitution of the subjects which surround him. history, the closest adjunct of law, can be acquired in our cabinet; but mathematics
			 & Natural philosophy require academical aid: & I know no place where this can be had to greater profit than at William and Mary. it possesses the double advantage of as able professors, & a better apparatus than any other institution I know. inasmuch
			 therefore as you are not pressed in time to begin the practice of your profession, I entirely approve your idea of going there to perfect yourself in these sciences. 
			 I
			 would not however, while there, lose time in attending to branches which can be as well acquired by reading in retirement, as by listening to lectures.
                  such are history beforementioned, ethics, politics, political economy, belles-lettres Etc. 
                  considering the
			 progress you have already made in the law, and that it’s greatest difficulties are now surmounted, the habit of reflection in that line should not be lost by an entire disuse. I would devote an
			 hour
			 or two of the four & twenty to maintain the ground gained, & even to advance it. this would be done by reading the reporters, which may really be considered as but the light reading of
			 that
			 science. but
			 you should common place them as you go; and, in doing that, take great pains to acquire the habit of condensing your matter, and of couching ideas in the fewest & most correct words possible.
			 they will thus occupy less space in the mind and leave more room in it for other aphorisms.
                  
                  Among the modern languages to be attended to the Spanish is important. within your day, our country will have more communication with that than with any other language but it’s own. all our antient history too is written in that language. 
                  
                  Spanish English & French cover the whole face of our continents & islands; & the last, as the language of science & of general conversation, is an universal passport. they are therefore the 
                  
                  languages exclusively which every American of education ought to possess. 
                  
                  I think it useless to lose time on Italian, German Etc which tho’ abounding with works of science & taste, are rather beyond the limits of utility for us. I have thus hasarded my thoughts to you frankly, because you desired it, believing at the same time that your own judgment and appetite for science would be a sure guides for you. be assured  
                     in all situations of my friendship & respect.
          
            Th:
            Jefferson
        